Title: From Thomas Jefferson to Creek Nation, 2 November 1805
From: Jefferson, Thomas
To: Creek Nation


                  
                     
                     Friend McIntosh & 
                        Chiefs of the Creek nation 
                     
                     Nov. 2. 1805
                  
                  I am glad to recieve your visit at the seat of our government, and to take you by the hand of friendship as our neighbours & children. I thank the great spirit who has brought you safely through so long a journey, and who I hope will continue his protection and restore you safely to your friends. it is now 15. years since the great Chiefs of your nation met us at New York in the time of our first President Washington. our friend Cornell and myself were of that meeting. we then laid the foundation of that peace & friendship which has bound us together ever since, & which I hope will continue to bind us forever. we have endeavored from that time, by all the ways in our power to promote your prosperity & happiness, & especially by encouraging you to cultivate the earth, raise stock, & make clothing, for the support & comfort of yourselves your women & children. a little land cultivated in corn & cotton will go further in providing sustenance & cloathing for your people than the most extensive range of country can furnish by hunting: and I learn with great pleasure from our beloved man, Colo. Hawkins the progress you have made in these arts of first necessity. instead of decreasing numbers from year to year as heretofore, you will find in this new mode of life that every year will add to your numbers: and we shall see it with pleasure, because we consider it as multiplying our friends. you will certainly find your interest in selling from time to time portions of your waste & useless lands to enable you to procure stock & utensils for your farms, to improve them, & in the mean time to maintain your families. but your lands are your own my children. we will protect your right in them not only against others but against our own people. we prove this to you by the expensive establishment of Fort Wilkinson. we are a growing people, therefore whenever you wish to sell lands, we shall be ready to buy; but only in compliance with your own free will. when we treated at fort Wilkinson for the lands in the fork of Oconee & Ocmulgee, we wished to have obtained the whole lands from river to river; because neither your cattle nor ours regard a marked line. they trespass on both sides, & this produces trespasses by men. the same consideration urged us to renew this subject lately when we authorised our beloved men Colo. Hawkins and General Meriwether to endeavor to extend the purchase to the Ocmulgee river, that we might have a plain boundary a water path which our people could not trespass across through ignorance, and raise ill blood between us. you agreed to sell, my children, but at such a price as the great council of our nation would not listen to. nothing like that price was ever before asked or given in any of the purchases we have ever made from our neighbors. look back on all the purchases made by the former government of the English. at all those which have been made in later times no instance can be produced of half that price ever given. no profits you make from them can justify it. for this reason my friends & children, and that we might not seem to part in an unkind way, I invited some of your distinguished chiefs to come here & renew the chain of friendship, to talk over this subject & see if we cannot conclude it. your nation by their agreement of the last year shewed they were willing to part with the land; so that it only remains to see whether we cannot agree upon a reasonable price.
                  You have heard, my friends & children, that we have purchased the country called Louisiana from the French, who had purchased it from the Spaniards. our possessions now therefore extend all around our Indian neighbors: and it is become indispensable for us to have roads from one part to another, & particularly from this place through Georgia to New Orleans. among the nations of white people it is deemed a matter of right for the people of one nation to have a free & innocent passage through the country of another, injuring nothing as they pass, and paying for the subsistence they ask for on the road. to you, my friends & children, we are willing to pay not only for the subsistence we ask for on the road, but for the right to pass along it. on our part we undertake that those who pass shall do no wrong to your people, & if your bad people do wrong to our passengers, we are confident you will use your best endeavors to punish them; and if you do your best, we ask no more. we shall not hold you accountable for what you cannot prevent. I am persuaded that your people who shall settle on the road and furnish travellers with provisions & lodging will soon see the advantage, and that the road will speedily be settled by them through it’s whole length, so that travellers will pass in comfort & safety. on both of these subjects, my friends & children, the lands of Ocmulgee, and the road, I have authorised the Secretary at war to confer with you, and to see whether we cannot come to an agreement which our great council will approve.
                  Having mentioned Louisiana, I will also mention the information I have recieved that lies have been circulated among you my friends & children, by people whom it does not suit to speak truth. you have been told that we should not long remain masters of Louisiana. on this point my children I wish to place your minds forever at rest. while that sun shines in heaven Louisiana will remain united with us. we are too strong for it to be taken from us; we are too wise to give it up. and who is to take it from us? I do not love to boast, my children, but you friend Cornell have in former times seen other parts of our country besides those that you & your brethren have now come through. you know something more of our numbers & our character. look at us, & then look at your neighbors on the other side, and judge which side ought to be afraid of the other. we have so far lived in uninterrupted peace & friendship with all our neighbors; not because we fear them, but because we believe men are happier in peace than war. we have never done them an injury, & we hope & believe they will not think it their interest to do us such an injury as might make it necessary for us to relinquish the state of peace. we recommend to you also my friends & children the same peaceable demeanor towards all nations, and we assure you that you shall ever find in us faithful friends & patrons.
                  
                     Th: Jefferson 
                     
                  
               